Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17520210 in view of Shokri et al. (“Shokri”, US Pre-Grant Publication 20180350073 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the Instant Application further recites 
receiving at a device over a network, augmented reality (AR) data correlated to the video stream,
calculating, at the device, a coordinates of the first point within space based at least in part upon the AR data; 
calculating, at the device, a coordinates of the second point within space based at least in part upon the AR data.
This is a provisional nonstatutory double patenting rejection.

The following is a claim comparison of claim 1 of the Instant Application and claim 1 of copending Application 17520210.

Instant Application 17090281
Copending Application 17520210
1. A method for measuring a physical dimension from a remote video stream, comprising: 




receiving, at a device over a network, 
a video stream 
and augmented reality (AR) data correlated to the video stream; 




receiving a selection of a first point from a first view of the video stream; 




receiving a selection of a second point from a second view of the video stream; 









calculating, at the device, a coordinates of the first point within space based at least in part upon the AR data; 

calculating, at the device, a coordinates of the second point within space based at least in part upon the AR data; and 

calculating, at the device, a distance between the first point and the second point based upon the coordinates of the first point relative to the coordinates of the second point.
1. A method for measuring a region of interest in a video stream of an environment, the environment having an associated model including coordinates for locations within the model of the environment, comprising: 

receiving 
the video stream of the environment; 



determining a region of interest in the environment; 

receiving an indication of a starting point associated with the region of interest; 

snapping the starting point to a first anchor point proximate to the starting point; 

monitoring a selection proximate to the region of interest; 
identifying a stopping point for the selection along the region of interest; 

snapping the stopping point to a second anchor point proximate to the stopping point; 

correlating the first and second anchor points with coordinates in the model; and 









calculating a distance between the first and second anchor point based at least in part on coordinates for the first anchor point relative to coordinates for the second anchor point.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17520210 in view of Shokri et al. (“Shokri”, US Pre-Grant Publication 20180350073 A1).  It would have been obvious to one with ordinary skill in the art at the time of the inventions to provide 
receiving at a device over a network, augmented reality (AR) data correlated to the video stream (Shokri (Fig. 1) illustrates a system where cameras (22), (24) send images to a remote measurement processing system (50) via a network.),
calculating, at the device, a coordinates of the first point within space based at least in part upon the AR data; 
calculating, at the device, a coordinates of the second point within space based at least in part upon the AR data.  (Shokri [0017] identifies coordinates from the cameras’ images.)

The copending application's claims otherwise recite identical limitations as the applicants’ claims for
A method for measuring a physical dimension from a remote video stream, comprising:
receiving a video stream;
receiving a selection of a first point from a first view of the video stream;
receiving a selection of a second point from a second view of the video stream;
calculating, at the device, a distance between the first point and the second point based upon the coordinates of the first point relative to the coordinates of the second point.

Therefore, the applicants’ claim 1 is not patentably distinct from the copending application’s claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLNAR (“AR measure - Automatic measurement in Augmented Reality”, https://www.youtube.com/watch?v=DfMQn36oHhI), in view of Shokri et al. (“Shokri”, US Pre-Grant Publication 20180350073 A1).

Regarding claim 1, PLNAR discloses a method for measuring a physical dimension from a remote video stream (PLNAR (pages 3-4) illustrates a method for measuring physical distance from a video.), comprising:
receiving a selection of a first point from a first view of the video stream (PLNAR (page3) illustrates selecting a first point in a first view of a smartphone video stream.);
receiving a selection of a second point from a second view of the video stream (PLNAR (page 4) illustrates selecting a second point in a second view of a smartphone video stream.);
calculating, at the device, a distance between the first point and the second point based upon the coordinates of the first point relative to the coordinates of the second point. (PLNAR (page 4) illustrates displaying a distance between the first and second points in a smartphone video stream.)

PLNAR does not describe receiving, at a device over a network, a video stream and augmented reality (AR) data correlated to the video stream;
calculating, at the device, a coordinates of the first point within space based at least in part upon the AR data; 
calculating, at the device, a coordinates of the second point within space based at least in part upon the AR data.
However, these features are well known in the art as taught by Shokri. For example, Shokri discloses receiving, at a device over a network, a video stream and augmented reality (AR) data correlated to the video stream (Shokri (Fig. 1) illustrates a system where cameras (22), (24) send images to a remote measurement processing system (50) via a network.);
calculating, at the device, a coordinates of the first point within space based at least in part upon the AR data; 
calculating, at the device, a coordinates of the second point within space based at least in part upon the AR data. (Shokri [0017] identifies coordinates from the cameras’ images.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PLNAR’s system for automatic AR measurements with Shokri’s system for AR telemedicine measurements because Shokri’s system provides a remote measurement processing system that determines a depth or length between two points selected from the 2D image of the region of interest by identifying associated points in the 3D point cloud and performing a measurement using the identified associated points in the 3D point cloud (Abstract).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from PLNAR and Shokri above.
PLNAR further teaches the method of claim 1, further comprising: 
receiving a selection of a third point from a third view of the video stream (PLNAR (page 5) illustrates selection of a third point in a third view of the video.); and 
calculating, at the device, an area defined by the first point, the second point, and the third point, based upon the coordinates of the first point, second point, and third point relative to each other.  (PLNAR (page 5) illustrates the display of the area created from points selected in pages 3-5.)

PLNAR as modified by Shokri further teaches calculating, at the device, a coordinates of the third point within space based at least in part upon the AR data. (Shokri [0017] identifies coordinates from the cameras’ images.);

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from PLNAR and Shokri above.
PLNAR further teaches the method of claim 1, wherein the first view and second view overlap.  (PLNAR (pages 1-2) illustrate identifying a distance measurement from two points in two separate images.  The first and second images comprise both points.)

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from PLNAR and Shokri above.
PLNAR further teaches the method of claim 1, wherein the first view and second view do not overlap.  (PLNAR (pages 4-5) illustrate acquiring a distance measurement where the location of the measurement points in the two images are in separate views that do not overlap.)

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from PLNAR and Shokri above.
PLNAR as modified by Shokri further teaches the method of claim 1, wherein the selection of the first point and the selection of the second point are received over the network.  (Shokri (Fig. 1) illustrates a system where cameras (22), (24) send images to a remote measurement processing system (50) via a network.)

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from PLNAR and Shokri above.
PLNAR as modified by Shokri further teaches the method of claim 1, wherein the selection of the first point and the selection of the second point are received from an interface that is part of the device.  (Shokri (Fig. 3 [0043]) discloses a surgeon selecting two points on an image for measurement (308).)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLNAR (“AR measure - Automatic measurement in Augmented Reality”, https://www.youtube.com/watch?v=DfMQn36oHhI), in view of Shokri et al. (“Shokri”, US Pre-Grant Publication 20180350073 A1), in view of ArMeasure (Karasek, AR measure - Automatic measurement in Augmented Reality, https://www.youtube.com/watch?v=7OCQfH76vg4), in view of ProArMeasure (Plus, Huawei P30 Pro AR Measure | Measure length, depth, area and volume, https://www.youtube.com/watch?v=-0OX5QaK7YY  AR Measure - measure area and volume).

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from PLNAR and Shokri above.
PLNAR as modified by Shokri further teaches calculating, at the device, a coordinates of the fourth point within space based at least in part upon the AR data. (Shokri [0017] identifies coordinates from the cameras’ images.)

PLNAR and Shokri do not describe receiving a selection of a fourth point from a fourth view of the video stream.
However, these features are well known in the art as taught by ArMeasure. For example, ArMeasure discloses receiving a selection of a fourth point from a fourth view of the video stream. (ArMeasure (pages 1-3) illustrate acquiring points along at least 4 sides of a filing cabinet.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PLNAR’s system for automatic AR measurements, Shokri’s system for AR telemedicine measurements with ArMeasure’s AR measurement system because ArMeasure identifies points on a real world object, then finds the major dimensions of the real world object which are required to compute an object volume (page 4).

PLNAR, Shokri, and ArMeasure do not describe calculating, at the device, a volume defined by the first point, the second point, the third point, and the fourth point, based upon the coordinates of the first point, second point, third point, and fourth point relative to each other.
However, these features are well known in the art as taught by ArMeasure and ProArMeasure. For example, ArMeasure and ProArMeasure disclose calculating, at the device, a volume defined by the first point, the second point, the third point, and the fourth point, based upon the coordinates of the first point, second point, third point, and fourth point relative to each other.  (ArMeasure (page 4) illustrates identifying the height, width, and depth of the filing cabinet.  ProArMeasure (page1) illustrates a volume calculation from height, width, and depth measurements of luggage.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PLNAR’s system for automatic AR measurements, Shokri’s system for AR telemedicine measurements, ArMeasure’s AR measurement system with ProArMeasure’s AR system for measuring length, depth, area, and volume because ProArMeasure and ArMeasure both measure the major dimensions of a real world 3D object, and label the dimensions on the real world 3D object with virtual labels ArMeasure (page 4), ProArMeasure (page1).

Claim(s) 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shokri et al. (“Shokri”, US Pre-Grant Publication 20180350073 A1), in view of Hong et al. (“Hong”, US Pre-Grant Publication 20200013187 A1).

Regarding claim 8, Shokri discloses a method for measuring one or more physical dimensions of an environment captured in a video stream (Shokri [0016]), comprising: 
receiving, at a server, a video stream of an environment and augmented reality (AR) data correlated to the video stream from a first device (The Instant Application (Fig. 5 (202)) describes AR data as data describing the environment used for AR.  Depth, points, camera information, location, etc.) (Shokri (Fig. 1) illustrates a system where cameras (22), (24) send images to a remote measurement processing system (50) via a network.  Shokri ( [0034]) sends selected points to the remote measurement processing system (50) (AR data).);
receiving, at the server, a selection of a first point within the video stream (Shokri (Fig. 3 [0043]) discloses a surgeon selecting two points on an image for measurement (308).  Shokri (Fig. 1) illustrates a system where cameras (22), (24) send images to a remote measurement processing system (50) via a network.); 
calculating, at the server, a location of the first point within the environment with respect to the point cloud (Shokri [0017] transforms coordinates from a 2D image to coordinates in a 3D point cloud, the calculation accomplished in the remote measurement processing system.); 
receiving, at the server, a selection of a second point within the video stream (Shokri (Fig. 3 [0043]) discloses a surgeon selecting two points on an image for measurement (308).); 
calculating, at the server, a location of the second point within the environment with respect to the point cloud (Shokri [0017] transforms coordinates from a 2D image to coordinates in a 3D point cloud, the calculation accomplished in the remote measurement processing system.); 
calculating, at the server, a distance between the first point and the second point based upon the location of the first point relative to the location of the second point (Shokri [0016] determines the length between two points selected from the 2D images using the remote measurement processing system.); and 
transmitting, by the server, the video stream, first point, second point, and distance to a second device.  (Shokri (Fig. 1 [0029]) illustrates acquiring images from a separate camera system (22), (24), transmitting the images over the network to the remote measurement processing system, and receiving the images, points and measurements at a separate computer (26).)

Shokri does not describe calculating, at the server, a point cloud from the video stream and the AR data.
However, these features are well known in the art as taught by Hong. For example, Hong discloses calculating, at the server, a point cloud from the video stream and the AR data. (Hong [0027] discloses a coordinate converting server receiving a field video from an image capturing device.  The camera (Fig. 1A) sends the field video using a transmission interface (Fig. 1B) to the server.  Hong [0028] generates a point cloud in the coordinate converting server.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Shokri’s system for AR telemedicine measurements with Hong’s system for generating a point cloud from a video because both Hong [0028] and Shokri [0029] process data in a server (remote measurement processing system).

Regarding claim 10, the claimed invention for claim 8 is shown to be met with explanations from Shokri and Hong above.
Shokri further teaches the method of claim 8, wherein the selection of the first point and the selection of the second point are received from the second device.  (Shokri (Fig. 1 [0029]) selects points on the 2D image from the separate computer (26) (second device).)

Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shokri et al. (“Shokri”, US Pre-Grant Publication 20180350073 A1), in view of Hong et al. (“Hong”, US Pre-Grant Publication 20200013187 A1), in view of PLNAR (“AR measure - Automatic measurement in Augmented Reality”, https://www.youtube.com/watch?v=DfMQn36oHhI).

Regarding claim 9, the claimed invention for claim 8 is shown to be met with explanations from Shokri and Hong above.
Shokri and Hong do not describe the method of claim 8, wherein the selection of the first point and the selection of the second point are received from the first device.
However, these features are well known in the art as taught by PLNAR. For example, PLNAR discloses the method of claim 8, wherein the selection of the first point and the selection of the second point are received from the first device.  (PLNAR (page 3) illustrates selecting a first point in a first view of a smartphone video stream.  PLNAR (page 4) illustrates selecting a second point in a second view of a smartphone video stream.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Shokri’s system for AR telemedicine measurements, Hong’s system for generating a point cloud from a video with PLNAR’s system for automatic AR measurements because PLNAR’s fundamental invention is directed to providing measurements from points selected from a smartphone’s view of the real world (PLNAR pages 1-5).

Regarding claim 11, the claimed invention for claim 8 is shown to be met with explanations from Shokri and Hong above.
Hong as modified by PLNAR and Shokri further teach the method of claim 8, further comprising: 
generating, at the server, a first AR object at the location of the first point (Shokri (Fig. 4 [0046]-[0047]) illustrates AR points (P3, P4) representing endpoints for a line (outlined in white).  PLNAR (page 3) illustrates an AR object identifying a first selected point.); 
generating, at the server, a second AR object at the location of the second point (Shokri (Fig. 4 [0046]-[0047]) illustrates AR points (P3, P4) representing endpoints for a line (outlined in white).  PLNAR (page 4) illustrates an AR object identifying a first selected point.); and 
transmitting, to the first device and the second device, the first AR object and second AR object.  (Shokri (Fig. 4) and PLNAR (pages 3-4) illustrate the transmitted first and second AR objects in the user’s field of view.)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shokri et al. (“Shokri”, US Pre-Grant Publication 20180350073 A1), in view of Hong et al. (“Hong”, US Pre-Grant Publication 20200013187 A1), in view of PLNAR (“AR measure - Automatic measurement in Augmented Reality”, https://www.youtube.com/watch?v=DfMQn36oHhI), in view of Lynch (US Pre-Grant Publication 20130100114 A1).

Regarding claim 12, the claimed invention for claim 8 is shown to be met with explanations from Shokri and Hong above.
Shokri and Hong do not describe the method of claim 11, further comprising generating, at the server, an AR line connecting the first AR object to the second AR object; and transmitting, to the first device and the second device, the AR line.
However, these features are well known in the art as taught by Lynch and PLNAR. For example, Lynch and PLNAR disclose the method of claim 11, further comprising generating, at the server, an AR line connecting the first AR object to the second AR object; and transmitting, to the first device and the second device, the AR line.  (Lynch (Fig. 11 [0063]) discloses generating the distance of a depth line (801) between a user selection in an AR image and a reference location.  PLNAR (page 4) illustrates displaying a distance between the first and second points in a smartphone video stream.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Shokri’s system for AR telemedicine measurements, Hong’s system for generating a point cloud from a video, PLNAR’s system for automatic AR measurements with Lynch’s system for depth measurements because Lynch’s system may determine the depth line at a server [0062].

Claim(s) 13, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLNAR (“AR measure - Automatic measurement in Augmented Reality”, https://www.youtube.com/watch?v=DfMQn36oHhI), in view of Ambrus et al. (“Ambrus”, US Pre-Grant Publication 20170115488 A1), in view of Han et al. (“Han”, CN 109685913 A).

Regarding claim 13, PLNAR discloses capture a video stream comprised of a plurality of frames, the video stream of an environment surrounding the apparatus (PLNAR (pages 3-4) illustrates a video stream with a plurality of frames of an environment surrounding a smartphone.); 
capture augmented reality (AR) data corresponding to each frame of the plurality of frames (PLNAR (pages 3-4));
receive, from an interface in communication with the apparatus, a selection of a first point within the video stream (PLNAR (page 3) illustrates selecting a first point in a first view of a smartphone video stream.); 
receive, from the interface in communication with the apparatus, a selection of a second point within the video stream. (PLNAR (page 4) illustrates selecting a second point in a second view of a smartphone video stream.)

PLNAR does not describe a non-transitory computer readable medium (CRM) comprising instructions that, when executed by an apparatus,
transmit the location of the first point, the location of the second point, the video stream, the AR data, and the camera pose data to a remote apparatus.
However, these features are well known in the art as taught by PLNAR and Ambrus. For example, PLNAR and Ambrus disclose a non-transitory computer readable medium (CRM) comprising instructions that, when executed by an apparatus (Ambrus [0089]-[0090]),
transmit the location of the first point, the location of the second point, the video stream, the AR data, and the camera pose data to a remote apparatus.  (PLNAR (page 4) illustrates displaying a distance between the first and second points in a smartphone video stream, thus transmitting the first and second point locations and the AR data.  Ambrus [0028] sends pose information to a virtual reality device.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PLNAR’s system for automatic AR measurements with Ambrus’s system for remote rendering of virtual images because in addition to VR, Ambrus supports an augmented reality environment [0015].

PLNAR and Ambrus to not describe capture camera pose data corresponding to each frame of the plurality of frames;
calculate, with the AR data and camera pose data, a location of the first point and a location of the second point within the environment.
However, these features are well known in the art as taught by Han. For example, Han discloses capture camera pose data corresponding to each frame of the plurality of frames (Han (Abstract) calculates a camera pose around image feature points.);
calculate, with the AR data and camera pose data, a location of the first point and a location of the second point within the environment. (Han (Abstract) inputs the camera pose into a 3D engine module which superimposes a virtual 3D model on the real image background (at a point within the environment).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PLNAR’s system for automatic AR measurements, Ambrus’s system for remote rendering of virtual images with Han’s computer vision based AR system because Han’s system obtains the position and attitude of the camera in real time to identify the pose of reality based on the camera position and attitude, then adjusts the virtual posture of the camera in three-dimensional engine module on the real image background, then superimposes the virtual three dimensional model to realize augmented reality effect. (page 2 “summary of the invention”)

Regarding claim 14, the claimed invention for claim 13 is shown to be met with explanations from PLNAR, Ambrus, and Han above.
PLNAR further teaches the CRM of claim 13, wherein the instructions are to further cause the apparatus to: 
calculate, with the AR data, a distance between the location of the first point and the location of the second point; and 
display, on the interface in communication with the apparatus, the distance.  (PLNAR (page 4) illustrates displaying a distance between the first and second points in a smartphone video stream.)

Regarding claim 17, the claimed invention for claim 13 is shown to be met with explanations from PLNAR, Ambrus, and Han above.
PLNAR further teaches the CRM of claim 13, wherein the first point is selected within the video stream when the interface presents a first view of the environment, and the second point is selected within the video stream when the interface presents a second view of the environment.  (PLNAR (pages 1-2) illustrate identifying a distance measurement from two points in two separate images.)


Regarding claim 18, in light of the rejection in claim 4, the CRM in claim 18 is similar and performed by the method in claim 4. Therefore, claim 18 is rejected for the same reason as claim 4.

Regarding claim 19, in light of the rejection in claim 5, the CRM in claim 19 is similar and performed by the method in claim 5. Therefore, claim 19 is rejected for the same reason as claim 5.

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLNAR (“AR measure - Automatic measurement in Augmented Reality”, https://www.youtube.com/watch?v=DfMQn36oHhI), in view of Ambrus et al. (“Ambrus”, US Pre-Grant Publication 20170115488 A1), in view of Han et al. (“Han”, CN 109685913 A), in view of Shokri et al. (“Shokri”, US Pre-Grant Publication 20180350073 A1).

Regarding claim 15, in light of the rejection in claim 7, the CRM in claim 15 is similar and performed by the method in claim 7. Therefore, claim 15 is rejected for the same reason as claim 7.

Regarding claim 16, the claimed invention for claim 13 is shown to be met with explanations from PLNAR, Ambrus, and Han above.
PLNAR, Ambrus, and Han do not describe the CRM of claim 13, wherein the interface is part of the remote apparatus, the remote apparatus in network communication with the apparatus.
However, these features are well known in the art as taught by Shokri. For example, Shokri discloses the CRM of claim 13, wherein the interface is part of the remote apparatus, the remote apparatus in network communication with the apparatus.  (Shokri (Fig. 3 [0043]) discloses a surgeon selecting two points on an image for measurement (308).  Shokri (Fig. 1 [0029]) illustrates acquiring images from a separate camera system (22), (24), transmitting the images over the network to the remote measurement processing system, and receiving the images, points and measurements at a separate computer (26).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PLNAR’s system for automatic AR measurements, Ambrus’s system for remote rendering of virtual images, Han’s computer vision based AR system with Shokri’s system for AR telemedicine measurements because the separate computer (26), separate from the camera system (22), (26), supports the user selecting points on the displayed 2D video to determine measurement length.  [0029]

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLNAR (“AR measure - Automatic measurement in Augmented Reality”, https://www.youtube.com/watch?v=DfMQn36oHhI), in view of Ambrus et al. (“Ambrus”, US Pre-Grant Publication 20170115488 A1), in view of Han et al. (“Han”, CN 109685913 A), in view of Hall (US Pre-Grant Publication 20180130210 A1).

Regarding claim 20, the claimed invention for claim 19 is shown to be met with explanations from PLNAR, Ambrus, and Han above.
PLNAR, Ambrus, and Han do not describe the CRM of claim 19, wherein the instructions are to further cause the apparatus to track a motion of the interface as it is moved from the first view to the second view, and 
wherein the location of the second point is calculated with respect to the first point and the motion of the interface.
However, these features are well known in the art as taught by Hall. For example, Hall discloses the CRM of claim 19, wherein the instructions are to further cause the apparatus to track a motion of the interface as it is moved from the first view to the second view (Hall [0004] detects motion of a portable device and depth module.), and 
wherein the location of the second point is calculated with respect to the first point and the motion of the interface. (Hall [0037] calculates depth information for a point of interest by evaluating positions of the point of interest within first and second images, and in consideration of the determined change in position of the portable device.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PLNAR’s system for automatic AR measurements, Ambrus’s system for remote rendering of virtual images, Han’s computer vision based AR system with Hall’s system for extracting depth information for an image because with Hall’s system, sensor data reflecting motion of portable device may also be obtained. In one aspect, the sensor data may cover the period during which the first and second images are captured so that a change in position and/or orientation of portable device may be determined [0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613